Citation Nr: 1109746	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-46 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in the evaluation of service-connected prostate cancer from 100 percent to 60 percent was proper.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale


REMAND

The Veteran served on active military duty from September 1960 to September 1980.  

Initially, in a June 2008 rating action, the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida proposed to reduce the evaluation of the Veteran's service-connected prostate cancer, from 100 percent to 20 percent.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating action in which the St. Petersburg RO decreased the evaluation for the Veteran's service-connected prostate cancer from 100 percent to 60 percent, effective from March 1, 2009.  

In March 2010, the Veteran's appeal was certified to the Board.  However, following a November 2009 Statement of the Case, evidence that pertains to the issue on appeal was received by the RO.  See January 2010 VA examination report.  VA regulations provide that upon receipt of additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the veteran and his representative a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31; see also 38 C.F.R. § 20.1304 (waiver of agency of original jurisdiction review of evidence submitted directly to the Board may be waived after a case has been certified to the Board).  Review of the record reveals that the Veteran was not issued a Supplemental Statement of the Case (SSOC) after the January 2010 VA examination.  Accordingly, the case must be remanded pursuant to 38 C.F.R. § 19.31.

A letter from the RO dated in March 2010 indicated that the Veteran requested a personal hearing before the Board.  However, in his substantive appeal (VA Form 9) dated in December 2009 the Veteran indicated that he did not want a hearing before the Board.  Upon remand, the RO should determine whether or not the Veteran desires a hearing before the Board.  See 38 C.F.R. §§ 19.76, 20.703, 20.704(b).  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  The Veteran and his representative must be furnished a Supplemental Statement of the Case in accordance with 38 C.F.R. § 19.31(b)(1), which addresses the evidence received after the November 2009 Statement of the Case.    

2.  Clarify whether the Veteran requests a hearing before the Board.  If so, schedule the Veteran for a hearing and provide adequate notice to the Veteran and his representative of said in accordance with 38 C.F.R. § 19.76. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

